Citation Nr: 0614225	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-05 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist fracture. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right thumb sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2002 of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida.

The Board finds that the October 2002 notice of disagreement 
(NOD) with the denial of a claim to reopen entitlement to 
service connection for carpal tunnel syndrome is also a 
timely NOD with the portion of the September 2002 rating 
decision which determined that new and material evidence was 
not submitted to reopen a previously denied claim for service 
connection for residuals of a right thumb sprain.  The RO has 
yet to provide a separate statement of the case (SOC) on the 
this issue required by the regulations.  See 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in 
January 2002 to provide that an SSOC will not be used to 
announce an agency of original jurisdiction (AOJ's) decision 
on an issue not previously addressed in a statement of the 
case (SOC)).  

Thus, the issue of whether new and material evidence was 
submitted to reopen a previously denied claim for service 
connection for residuals of a right thumb sprain will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the issuance of a separate SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  VA will notify 
the veteran if further action is required on his part.  




FINDINGS OF FACT

1.  The competent medical evidence reflects that the 
veteran's right wrist carpal tunnel syndrome was not 
manifested until nearly 30 years after his discharge from 
active service.

2.  There is no competent medical evidence that shows that 
the veteran's right wrist carpal tunnel syndrome was caused 
or aggravated by any service-connected disability.  

CONCLUSION OF LAW

A right wrist carpal tunnel syndrome was not incurred in or 
aggravated by service, nor is it presumptively related to 
service, or to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005), 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

The veteran has been informed of the evidence needed to show 
his entitlement to service connection via a RO duty to assist 
letter issued in June 2002, the September 2002 rating 
decision, the February 2003 statement of the case (SOC) and 
the January 2005 supplemental statement of the case.  The 
June 2002 duty to assist letter provided the veteran with 
specific information and specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Thus, no further notices are required.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records which are sufficient for the 
purpose of adjudicating this claim.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In light of 
the preponderance of unfavorable evidence in this case 
showing that service connection is not warranted, no 
examination is needed.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date.  However, since 
service connection is being denied, the failure to send such 
a letter is harmless error.

Given the foregoing, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131  (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and an organic disease of the nervous system is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he is entitled to service 
connection for carpal tunnel syndrome, to include as 
secondary to residuals of a fracture of the right wrist.  

Currently the veteran is not shown to be service-connected 
for a right wrist disability.  There is no evidence of a 
right wrist injury, including fracture, treated in service.  
He was treated in service for a jammed right thumb in May 
1969, which was diagnosed as a sprained M-P joint of right 
thumb.  His August 1970 separation examination revealed 
normal examination of the upper extremities.  

The report of VA examination dated in August 1977 addressed 
right thumb findings, but made no mention of any right wrist 
symptoms.  Evidence of right wrist complaints was not shown 
in the subsequent VA examinations or medical records until 
February 2002, when an electrodiagnostic examination 
diagnosed findings compatible with a mild right median nerve 
entrapment across the carpal tunnel.  No causation is given 
in this record.  

A September 2003 VA treatment record revealed the veteran to 
be seen for complaints of right thumb pain and right hand 
numbness.  A history was given of the veteran having 
fractured his right thumb in the service, and also having 
sustained index hyperextension trauma, with subsequent 
complaints that included pain, numbness and tingling in a 
diffuse hand distribution, with the impression of mild carpal 
tunnel syndrome (CTS) given.  He was also assessed with 
chronic hand pain, in addition to mild sensory CTS in 
September 2003.   However no opinion as to causation was 
given in the September 2003 records.  The veteran underwent 
physical therapy (PT) between September 2003 and November 
2003 for these right upper extremity problems.  An October 
2003 PT progress note noted that the veteran had mild sensory 
CTS and chronic hand pain status post injury without carpal 
metacarpal (CMC) arthritis.  Special tests revealed a 
negative Finkelstein.  Pain at the site was most likely from 
tendonitis.  A right hand X-ray report from October 2003 
diagnosed articular irregularities consistent with 
osteoarthritis.  None of these VA records addressing right 
hand or wrist complaints appear to have given an opinion on 
causation that appears to be based on review of the medical 
records.     

The report of a December 2004 VA examination included a 
claims file review and the examiner noted the history of the 
veteran having jammed his right thumb playing basketball in 
1969.  He was noted to be right handed.  His current symptoms 
were described as an acute right hand pain on a daily basis 
that lasted 15 to 20 minutes.  He referred an on and off 
right thumb pain with radiation to the dorsum of the hand 
associated with electricity and numbness.  Writing and using 
plyers precipitated his pain and liniment and medications 
alleviated it.  Objective examination revealed a normal 
position and function of the hand, with right wrist range of 
motion of 70 degrees flexion and 80 degrees extension.  He 
had mild difficulty twisting, writing, pushing or pulling, 
but the hand and thumb was functional.  The examiner 
diagnosed residuals of right thumb sprain, and right carpal 
tunnel syndrome by claims file and right thumb degenerative 
joint disease by X-ray.  The examiner gave an opinion that 
the veteran's current DJD of his right thumb was not at least 
as likely due to the May 1969 sprain, but rather was due to 
the natural process of aging.  No opinion was given as to the 
etiology of the veteran's claimed carpal tunnel syndrome.  

While the veteran asserts he has carpal tunnel syndrome 
affecting the right wrist related to service, the service 
medical records do not reflect any evidence of a carpal 
tunnel syndrome treated in service or within one year after 
his discharge.  The earliest manifestation of carpal tunnel 
pathology was not shown until February 2002.  There is also 
no evidence submitted that would indicate that the carpal 
tunnel syndrome is caused or aggravated by any service-
connected disability.  The veteran is noted to have alleged 
that the disorder should be secondary to a wrist fracture 
said to have taken place in service, however the service 
medical records show no evidence of any injury to the right 
wrist in service.  The only service-connected disability of 
record is currently shown to be a psychophysiologic 
gastrointestinal reaction.  

To the extent that the appellant contends that his claimed 
carpal tunnel syndrome had its onset in service and is 
related to a service-connected wrist injury, such lay 
statements involving the presence or etiology of a 
disability, are not probative to the claim on appeal.  See 
LaShore v. Brown, 8 Vet. App. 406 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert v. 
Derwinski, 1 Vet. App 49, 55- 56 (1990).


ORDER

Service connection for carpal tunnel syndrome of the right 
wrist is denied.


REMAND

As noted above, the Board construed statements in the October 
2002 NOD with the denial of service connection for carpal 
tunnel syndrome to also be a timely NOD with the portion of 
the September 2002 rating decision that denied entitlement to 
service connection for residuals of a right thumb sprain, 
based on there being no new and material evidence submitted 
to reopen a previously denied claim.  Where the Board finds 
an NOD has been submitted to a matter that has not been 
addressed in an SOC, the issue should be remanded to the RO 
for appropriate action.  Manlincon, 12 Vet. App. at 240-41.

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied regarding the issue of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for residuals of a 
right thumb sprain.  In particular, VA 
must send the veteran a corrective 
notice, that includes: (1) an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The RO should issue the appellant a 
SOC as to the issue of whether new and 
material evidence has been submitted to 
reopen a previously denied claim for 
entitlement to service connection for a 
right thumb disability and comply with 
the duty to assist and notification 
provisions 38 U.S.C.A. § § 5103, 5103A 
(West 2002 & Supp. 2005).  The appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the appellant the requisite 
period of time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


